Citation Nr: 1625706	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board has previously remanded this case for further development in August 2013 and June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention throughout the pendency of her claim has been that she developed neuropathy in her feet as the result of service.  Specifically, she reports developing "nerve damage" in-service after being forced to continually march in ill-fitting men's boots in cold temperatures.  See Veteran's October 2010 Statement and March 2013 and 2014 Informal Hearing Presentations.  She states that this "nerve condition" never resolved, that her neuropathy worsened, and that the neuropathy ultimately caused her current foot disabilities, which include plantar fasciitis and calcaneal spurs.  Id.

Significantly, in an October 2015 addendum opinion, a VA examiner noted that in some circumstances heel pain and plantar fasciitis may indeed be caused by peripheral neuropathy.  However, referencing a VA examination in November 2013, the Veteran was determined not to have neuropathy.  This determination was predicated on a monofilament examination revealing normal findings.  The examiner specified that as she could feel sharp and dull objects, to include monofilament, she did not have neuropathy.  The examiner then noted that "no opinion was needed for neuropathy as no neuropathy [was] found on examination of the bilateral feet."  

Review of VA treatment medical records indicates that in January 2015 the Veteran sought treatment for left foot pain and additional symptomology.  See Menominee VAMC treatment medical records.  The physician noted her symptoms as chronic.  The physician also indicated that the Veteran had been attempting to have other physicians ascertain her proper diagnosis for some time.  At the conclusion of the examination, she was diagnosed with left foot pain and "possible neuropathy."  The physician then prescribed her "gabapentin" to treat her "foot pain/neuropathy."  Subsequent records indicate that the Veteran continues to take gabapentin, not only for her left foot condition, but also for reported pain and symptomology in her right lower extremities.  See 2015 Menominee VAMC treatment medical records.

With that said, these records provide some indication that the Veteran has or has had neuropathy of at least the left foot and perhaps the right foot.  These notations also suggest that this condition was chronic and possibly misdiagnosed or went undetected for some time.  The record is silent as to any other diagnosis of neuropathy, including on 2013 VA examination.  As a result of the foregoing, an addendum opinion is required to address the significance of this evidence.

While on remand, all outstanding VA treatment medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment medical records with the claims file.

2.  Forward the claims file and this remand, to the November 2013 VA examiner.  If this examiner is not available, forward the claims file to a similarly qualified examiner.  Have the examiner review the claims file and then provide an addendum opinion. Any additional testing or examination deemed necessary is left to the discretion of the examiner.  The examiner should address the following:

a) State whether the Veteran has a diagnosis of neuropathy of the left and/or right lower extremity.  The examiner should also comment on whether neuropathy has previously existed and has since resolved.

1. In rationalizing this opinion the examiner should specifically discuss the significance of the Veteran being prescribed gabapentin to treat her "foot pain/neuropathy" beginning on January 27, 2015.  See Menominee VAMC treatment medical records.  

2. Special attention is directed 2015 Menominee VAMC treatment medical records wherein the Veteran reports the effectivity of her gabapentin in regards to controlling her symptomology.

b) If the examiner finds that the Veteran's neuropathy was properly diagnosed, or existed during the pendency of the appeal, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the neuropathy had its onset during active duty or is otherwise shown to be related to the Veteran's military service.  

c) If the Veteran's neuropathy is related to service, the examiner should opine whether it is as least as likely as not that any other foot disability, including plantar fasciitis and calcaneal spurs, were caused or aggravated by her neuropathy. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the foregoing, readjudicate the claim on appeal.  If any of the benefits sought remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other arguments in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

